Case 1:20-cv-22051-JEM Document 10 Entered on FLSD Docket 08/24/2020 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


  SISVEL INTERNATIONAL S.A., 3G                    §
  LICENSING S.A., and SISVEL S.p.A.,               §
                                                   §
                    Plaintiffs                     §
  v.                                               §      NO. 1:20-CV-22051-JEM
                                                   §
  HMD AMERICA, INC., and HMD GLOBAL                §
  OY,                                              §
                                                   §
                    Defendants.                    §


                NOTICE OF APPEARANCE OF COUNSEL JOSEPH W. BAIN

         Joseph W. Bain, of the firm of Shutts & Bowen LLP, files this appearance as counsel on

  behalf of Defendants HMD AMERICA, INC., and HMD GLOBAL OY in the above-styled cause

  of action. Counsel gives notice that all further pleadings and papers should be served upon Joseph

  W. Bain, Esq., jbain@shutts.com and grogers@shutts.com, Shutts & Bowen LLP, 525

  Okeechobee Boulevard, Suite 1100, West Palm Beach, Florida 33401.



         Dated: August 24, 2020                Respectfully submitted,


                                               /s/ Joseph W. Bain
                                               JOSEPH W. BAIN, ESQ.
                                               Florida Bar No. 860360
                                               Email Address: jbain@shutts.com
                                               SHUTTS & BOWEN LLP
                                               1100 CityPlace Tower
                                               525 Okeechobee Boulevard
                                               West Palm Beach, Florida 33401
                                               Telephone: (561) 835-8500
                                               Facsimile: (561) 650-8530

                                               Attorneys for Defendants HMD America, Inc. and
                                               HMD Global OY
Case 1:20-cv-22051-JEM Document 10 Entered on FLSD Docket 08/24/2020 Page 2 of 2



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 24th day of August 2020, I electronically filed the

  foregoing with the Clerk of court by using the CM/ECF system, which will automatically send e-

  mail notification of such filing to all parties of record.



                                                  /s/ Joseph W. Bain




                                                     2
